Case 4:21-cv-00459-DPM Document 18 Filed 08/11/21 Page 1of2

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS

CENTRAL DIVISION

MARK and SUSAN REYNOLDS, on behalf
of themselves and their minor children
Sophie and Lovey Reynolds

V. No. 4:21-cv-451-DPM

BLACKBERRY FARM, LLC; TEXTRON
SPECIALIZED VEHICLES d/b/a E-Z Go;
and MIKEY’S MOTORS, LLC

THOMAS and GINGER BLACKMON, on behalf
of themselves and their minor children Grace
and Clark Blackmon

Vv. No. 4:21-cv-459-DPM
BLACKBERRY FARM, LLC; TEXTRON
SPECIALIZED VEHICLES d/b/a E-Z Go;

and MIKEY’S MOTORS, LLC

ORDER

PLAINTIFFS

DEFENDANTS

PLAINTIFFS

DEFENDANTS

1. Given where this case needs to be litigated, the three motions

to dismiss — Doc. 15 & 17 in 4:21-cv-451-DPM and Doc. 10 in 4:21-cv-459-

DPM ~—are denied without prejudice as moot. Blackberry’s motions for

extension of time to respond to the complaint — Doc. 23 in 4:21-cv-451-

DPM and Doc. 16 in 4:21-cv-459-DPM —are granted. Answers or Rule

12(b) motions due by 25 August 2021. In exchange, Blackberry must
Case 4:21-cv-00459-DPM Document 18 Filed 08/11/21 Page 2 of 2

provide identifications for the two onlookers and several other
witnesses that rushed over to help, if it has them. Witness statements
can be turned over in due course through normal discovery channels
after Blackberry determines what, if any, privileges or protections
apply to those materials.

2. The pending motions, related filings, and further thoughts
from the parties confirm that the interest of justice will be best served
by transferring these companion cases to the United States District
Court for the Eastern District of Tennessee. The motions to transfer —
Doc. 19 in 4:21-cv-451-DPM and Doc. 12 in 4:21-cv-459-DPM —are
granted. Both cases are transferred to that district. 28 U.S.C. § 1404(a).

So Ordered.

VW preh ell F-
D.P. Marshall Jr.
United States District Judge

/| Pusuot Opal

 
